Case 1:20-cv-01174-PLM-PJG ECF No. 25, PageID.740 Filed 12/28/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHIGAN ASSOCIATION OF NON-
PUBLIC SCHOOLS, ET AL.,

       Plaintiffs,                     No. 1:20-cv-01174

v                                      HON. PAUL L. MALONEY

ROBERT GORDON, in his official         MAG. JUDGE GREEN
capacity as Director of the Michigan
Department of Health and Human
Services,

       Defendant.


Thomas J. Rheaume Jr. (P74422)         Neil Giovanatti (P82305)
Gordon J. Kangas (P80773)              Daniel J. Ping (P81482)
Bodman, PLC                            Kyla L. Barranco (P81082)
Attorneys for Plaintiffs               Assistant Attorneys General
6th Floor at Ford Field                Attorneys for Defendant
1901 St. Antoine Street                P.O. Box 30736
Detroit, Michigan 48226                Lansing, MI 48909
313-259-7777                           517-335-7632
trheaume@bodmanlaw.com                 giovanattin@michigan.gov
gkangas@bodmanlawcom                   pingd@michigan.gov
                                       barrancok@michigan.gov

Ian A. Northon (P65082)
Rhoades McKee PC
Attorneys for Proposed Intervenor
55 Campau Ave., N.W., Ste. 300
Grand Rapids, MI 49503
616-235-355
ian@rhoadesmckee.com
                                                                      /

    STIPULATED ORDER EXTENDING DEADLINE TO RESPOND TO ZION
      CHRISTIAN SCHOOL’S MOTION TO INTERVENE AS PROPOSED
                           PLAINTIFF
Case 1:20-cv-01174-PLM-PJG ECF No. 25, PageID.741 Filed 12/28/20 Page 2 of 2




     WHEREAS Zion Christian Schools moved to intervene as a proposed plaintiff

on December 11, 2020 (ECF No. 18);

     WHEREAS the parties consent and stipulate to extend the deadline to respond

to Zion Christian Schools’ motion as set forth below.

     IT IS HEREBY ORDERED that any responses to Zion Christian Schools’

Motion to Intervene shall be filed on or before January 9, 2021.



Dated: December ___,
                 28 2020                /s/ Paul L. Maloney
                                       Hon. Paul L. Maloney
                                       United States District Judge




The parties hereby Stipulate and Agree:

/s/ Thomas J. Rheaume (with consent)
Thomas J. Rheaume Jr. (P74422)
Attorney for Plaintiffs

/s/ Neil Giovanatti
Neil Giovanatti (P82305)
Attorney for Defendant

/s/ Ian A. Northon (with consent)
Ian A. Northon (P65082)
Attorneys for Proposed Intervenor




                                          2
